Case 6:19-cv-02243-PGB-DCI Document 1 Filed 11/26/19 Page 1 of 7 PagelD 1

William Henry Hamman
1209 N. Westmoreland Dr.
Orlando, Fl. 328084
407-421-9323

will@freewill rocks

Alfred Risien Hamman
1209 N. Westmoreland Dr.
Orlando, Fl. 328084
407-421-9323

 

Pili

rm

20S KOY 26 AIO: 06

alfred@hamman.net
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ALFRED RISIEN HAMMAN
obo the minor
W.H.H.
Plaintiffs

VS.

THE UNIVERSITY OF CENTRAL FLORIDA
BOARD OF TRUSTEES IN THEIR OFFICIAL
AND INDIVIDUAL CAPACITIES

Defendants

 

No.

PLAINTIFFS COMPLAINT
FOR DECLARATORY
JUDGEMENT
Case 6:19-cv-02243-PGB-DCI Document1 Filed 11/26/19 Page 2 of 7 PagelD 2

I, W.H.H., come before this court to sue the University of Central Florida Board of

Trustees in their individual and official capacities and claim the following:
THE PARTIES

1) I am a Florida home education high school student in the 12th grade. Myself

and my dad, Alfred Risien Hamman, reside in Orange County, Florida.

2) Defendant is the Board of Trustees for the University of Central Florida in their
individual and official capacities. (Hereinafter “UCF’”). UCF resides and does business

in Orange County, Florida.
VENUE AND JURISDICTION

3) This court has subject matter jurisdiction because the litigation arises under the
Fourteenth Amendment of the United States Constitution. The Court has jurisdiction
over this action under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 2201 (Declaratory
Judgment Act) and 28 U.S.C. § 2202 (Further Relief). The action is brought pursuant to

Federal Rule of Civil Procedure 57, (Declaratory Judgement).

4) This court has personal jurisdiction over the parties because defendant resides and
does business in Orange County, Fl as do my dad andI. Orange County is within the
court’s jurisdiction.

5) Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1391(c)

GENERAL ALLEGATIONS
Case 6:19-cv-02243-PGB-DCI Document1 Filed 11/26/19 Page 3 of 7 PagelD 3

6) Florida’s Dual Enrollment Program is the enrollment of an eligible secondary
student or home education student in a postsecondary course creditable toward high

school completion and a career certificate or an associate or baccalaureate degree.
7) I have a constitutionally protected right to participate in the program per law.
8) UCF has a ministerial duty to provide the program to me.

THE PRESENT CONTROVERSY

9) My constitutionally protected right to participate in the state’s education system as

granted by law is currently denied by three unconstitutional policies.

CLAIMS FOR RELIEF

CLAIM 1
(Declaratory Judgement of UCF’s home education grade point average req.)

10) | UCF’s web site states that a 3.8 high school grade point average is required for

home education students who meet the minimum score on a common placement test
adopted by the State Board of Education. (https://www.ucf edu/admissions/
undergraduate/dual-enrollment-early-admission/ ---> “Dual Enrollment Requirements

link”, Appendix pg# 1)

11) = Florida Statute 1007.271(13)(b)(2) plainly states that

“a high school grade point average may not be required for home education
students who meet the minimum score on a common placement test adopted by
the State Board of Education” Florida Statute 1007.271(13)(b)(2) (emphasis added)
Case 6:19-cv-02243-PGB-DCI Document1 Filed 11/26/19 Page 4 of 7 PagelD 4

12) The high school grade point average for home education students abuses my right

to equal protection of the laws as articulated in the Fourteenth Amendment.

D TOR NT GHT:

13) | UCF’s grade point average requirement for home education students to participate
in the Dual Enrollment program is unconstitutional.

CLAIM 2
(Declaratory Judgement of UCF’s initial eligibility SAT / ACT test requirement)

14) | UCF requires that all students pass all three parts of the SAT or ACT test as initial

eligibility requirements for the Dual Enrollment program. (https://www.ucfedu/

dmissions/underegraduate/dual-enrollment-early-admission/ ---> “Dual Enrollment

Requirements link”, Appendix pg#1)

15) UCF may not legally require more than one piece of the PERT as an initial

eligibility requirement for the program.

16) | UCF’s SAT / ACT requirement denies my right to equal protection of the laws as

articulated in the Fourteenth Amendment.

DECLARATORY JUDGEMENT SOUGHT:
17) | UCF’s requirement of all three parts of the SAT or ACT as initial eligibility

requirements for the Dual Enrollment program is unconstitutional.
Case 6:19-cv-02243-PGB-DCI Document 1 Filed 11/26/19 Page 5 of 7 PagelD 5

CLAIM 3
(Declaratory Judgement of UCF’s policy of arbitrary discretion over admissions)

18)  UCF asserts arbitrary discretion over my admission to the program. “Satisfaction
of minimum requirements does not guarantee admission to UCF”. (https://
www.ucf.edu/admissions/u aduate/dual-enrollment- -admission/ ---> “Dual

Enrollment Requirements link”, Appendix pg# 1)

19) Florida Statute 1007.271(13)(b) states that UCF

“must enter into a home education articulation agreement with each legally
eligible home education student seeking enrollment in a dual enrollment course.”
Florida Statute 1007.271(13)(b)

20) UCF’s Arbitrary Discretion Over Admissions policy abuses my absolute right to

protection of the laws as articulated in the Fourteenth Amendment.
DECLARATORY JUDGEMENT SOUGHT:
21) | UCF’s Arbitrary Discretion Over Admissions policy abuses the right to equal
protection of the laws as articulated in the Fourteenth Amendment.
PRAYER FOR RELIEF
WHEREFORE, I respectfully pray the Court:
22) Enter judgement according to the declaratory relief sought in claims 1 - 3

23) Enter judgement making permanent the conditions of the TRO and preliminary

injunction and further enjoining UCF from imposing any other such intolerable restraints.
Case 6:19-cv-02243-PGB-DCI Document 1 Filed 11/26/19 Page 6 of 7 PagelD 6

24) Enter such other further relief to which I may be entitled as a matter of law or

equity, or which the Court determines to be just and proper.
DEMAND FOR JURY TRIAL

25) Pursuant to Federal Rule of Civil Procedure 38 I hereby demand a jury trial on all

issues so triable.

Respectfully submitted November 26, 2019,

EA aamndon
William Henry Hamman
1209 N. Westmoreland Dr.
Orlando, Fl. 328084

407-421-9323
will@freewill. rocks

 

ee Alfred Risien Hamman
1209 N. Westmoreland Dr.
Orlando, Fl. 328084
407-421-9323

lfred net
Case 6:19-cv-02243-PGB-DCI Document1 Filed 11/26/19 Page 7 of 7 PagelD 7

VERIFICATION
On November 25, 2019 Alfred Risien Hamman personally appeared before me, the undersigned
Notary Public, and, after being duly sworn, he stated under oath that every statement contained

within the complaint is within my personal knowledge and and is true and correct

 

 

Alfred Risien Hamman

SUBSCRIBED AND SWORN TO BEFORE ME on November 25, 2019, which I certify by my

seal as set out below.

{ Notary’s seal ]

Ay State of Florida
hn MAF MY Commission Expies 0522021 - he
or Commission No, GG 106818 u ladolia 1
JS Printed Name

 

Notary Public in and
for the State of Florida

My Commission expires
702]

 

Xb
